DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “voltage stability limit prediction unit for predicting”, “voltage stability calculation condition determination unit for determining”, “voltage stability curve calculation unit for 
“first processing unit for determining..”, “second processing unit for determining..”, “third processing unit for determining…”, “fourth processing unit for determining..” and “fifth processing unit for determining…” in claim 10,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitation ““voltage stability limit prediction unit for predicting”, “voltage stability calculation condition determination unit for determining”, “voltage stability curve calculation unit for calculating” and “a voltage stability margin calculation unit for calculating” in claims 1, 3 and 16.
“first processing unit for determining..”, “second processing unit for determining..”, “third processing unit for determining…”, “fourth processing unit for determining..” and “fifth processing unit for determining…” in claim 10” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification paragraph 0081 and paragraph 0020-0021 discloses those terms and it’s inside a device. It’s look like that it’s a software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter.



Step 2A prong one: Does the steps of producing, calculating, selecting, changing fall within these grouping: Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activity?

YES-— The steps of producing, calculating, selecting, changing fall within grouping of Mental Processes. Thus, the claim recites Mental Processes.

Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (a computer processing unit). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

As discussed previously with respect to Step 2A Prong Two, the additional element of (an assumed change scenario voltage stability limit prediction unit for predicting a voltage stability limit; a  voltage stability calculation condition determination unit 



Dependent claims 2-9, 12-16 and 18-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.


Examiner’s Statement of Reason for Allowance
Claims 1 -17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Wiszniewski et al.  (USP 7996116) discloses a  method of monitoring voltage stability within an electrical power system comprises the steps of establishing a dynamic power system stability margin based on an operating characteristic of the power system; indicating that the power system has become unstable when the dynamic power system stability margin falls below a predetermined value; and initiating 
Claim 1, a voltage stability limit prediction unit for predicting a voltage stability limit in the voltage stability curve, a voltage stability calculation condition determination unit for determining voltage stability calculation conditions by using a prediction result of the voltage stability, a voltage stability curve calculation unit for calculating the voltage stability curve by using the voltage stability calculation conditions, and a voltage stability margin calculation unit for calculating a voltage stability margin by using a calculation result of the voltage stability curve.
Claim 10, a first processing unit for determining an initial convergence point on a coordinate representing the voltage stability curve by initial power flow calculation, a 
Claim 11, :a first step of determining an initial convergence point on the coordinate representing the voltage stability curve by initial power flow calculation, a second step of determining a geometrical parameter value of a straight line or a curve passing a reference point determined on the coordinate, or a geometrical parameter value of a circle having, as a center, the reference point or each of convergence points, a third step of determining a plurality of convergence points on the voltage stability curve by using the geometrical parameter values, a fourth step of determining the voltage stability curve in view of on the plurality of convergence points, and a fifth step of determining a voltage value of the stability margin based on the value according to the voltage or the electric power at the maximum load point on the voltage Page 10 of 16 stability curve and a value according to the voltage or the electric power at the initial convergence point or the determined reference point.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270- If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119